United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.K., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINSTRATION,
Westbury, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0813
Issued: July 20, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 14, 2016 appellant filed a timely appeal from a September 29, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed between the last merit decision of OWCP dated March 30, 2015 to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of his claim pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant contends that his attending physician’s report is sufficient to
establish the causal relationship between his emotional condition and an accepted work incident.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 17, 2014 appellant, then 36-year-old air traffic control specialist, filed a
traumatic injury claim (Form CA-1) alleging that he experienced mental trauma due to a loss of
separation on that date. He stopped work on the date of injury.
In an August 29, 2014 letter, OWCP advised appellant of the deficiencies of his claim
and afforded him 30 days to submit additional evidence and respond to its inquiries.
In an undated statement, appellant related that on August 17, 2014 he was sitting at his
radar scope working Newark arrival aircraft. He had several aircraft on his frequency and under
his control while also experiencing problems with his equipment. Appellant became distracted
by the equipment problems and coordination that was taking place behind him. He did not
notice that two aircraft under his control were getting too close to each other. When a conflict
alert activated, appellant realized that separation was lost between both aircraft. He immediately
reestablished standard separation while continuing to work several other aircraft on his
frequency. Appellant stated that this incident left him feeling very anxious, stressed, and
mentally unable to properly preform his air traffic controller duties.
In an August 18, 2014 duty status report (Form CA-17), Dr. Bruce S. Herman, Ph.D., an
attending clinical psychologist, noted August 17, 2014 as the date of injury and a history of
injury that appellant had a loss of separation. He diagnosed unspecified acute reaction to stress
due to the injury. Dr. Herman advised that appellant was unable to perform his regular work
duties.
In a September 30, 2014 decision, OWCP accepted that the August 17, 2014 incident
occurred as alleged. However, it denied appellant’s claim, finding that the medical evidence of
record did not contain a rationalized medical opinion to establish a causal relationship between
his emotional condition and the accepted employment incident.
Subsequently, OWCP received an authorization for examination and/or treatment (Form
CA-16) that was signed and issued by the employing establishment on August 17, 2014.
On January 14, 2015 appellant requested reconsideration.
In an August 18, 2014 narrative report and September 29, 2014 attending physician’s
report, Dr. Herman noted a history of the August 17, 2014 employment incident, provided
examination findings, reiterated his diagnosis of unspecified acute reaction to stress, and
addressed appellant’s work capacity. In the August 18, 2014 report, he noted that appellant
attributed his emotional condition, difficulty with sleeping, and inability to work to the accepted
work incident. In the September 29, 2014 form report, Dr. Herman indicated with an affirmative
mark that his diagnosis was caused or aggravated by the August 17, 2014 employment incident.
He concluded that appellant could return to his regular work.
By decision dated March 30, 2015, OWCP denied modification of the September 30,
2014 decision. It found that the medical evidence submitted did not contain a rationalized
medical opinion to establish a causal relationship between appellant’s emotional condition and
the accepted August 17, 2014 work incident.
2

In an August 15, 2015 letter and August 23, 2015 appeal request form, received on
August 27, 2015 appellant requested reconsideration of the March 30, 2015 decision. In his
August 15, 2015 letter, he contended that Dr. Herman’s August 18 and September 29, 2014
reports established a causal relationship between his emotional condition and the accepted
August 17, 2014 work incident.
Appellant resubmitted the second page of Dr. Herman’s August 18, 2014 report.
In a September 29, 2015 decision, OWCP denied further merit review of appellant’s
claim. It found that he had not submitted a relevant legal argument and that the medical
evidence submitted was duplicative and previously considered.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulation provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.3 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.4 Section 10.608(b) of the implementing regulations states that any
application for review that does not meet at least one of the requirements listed in 20 C.F.R.
§ 10.606(b)(3) will be denied by OWCP without review of the merits of the claim.5
ANALYSIS
Appellant disagreed with OWCP’s denial of his traumatic injury claim. He requested
reconsideration and asserted that his emotional condition was causally related to the accepted
August 17, 2014 employment-related incident. The underlying issue in this case is whether
appellant submitted medical evidence establishing that his emotional condition is causally related
to the accepted August 17, 2014 work incident. That is a medical issue which must be addressed
by relevant, new medical evidence.6
The Board finds that appellant did not show that OWCP erroneously applied or
interpreted a specific point of law. Moreover, appellant did not advance a relevant legal
argument not previously considered or submit relevant an pertinent new evidence not previously
considered by OWCP. In his August 15, 2015 request for reconsideration and on appeal
2

Id. Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(3).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

6

See Bobbie F. Cowart, 55 ECAB 746 (2004).

3

appellant asserted that Dr. Herman’s August 18 and September 29, 2014 reports were sufficient
to establish the causal relationship between his emotional condition and the accepted work
incident. The Board finds that appellant’s assertion does not constitute medical evidence as he is
a lay person and is not competent to render a medical opinion.7
Appellant also resubmitted page two of Dr. Herman’s August 18, 2014 report. This
report was previously of record. The Board has held that evidence which repeats or duplicates
evidence already in the case record, however, has no evidentiary value and does not constitute a
basis for reopening a case.8
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
The Board notes that the employing establishment executed a Form CA-16 on August 17,
2014 authorizing medical treatment. The Board has held that where an employing establishment
properly executes a Form CA-16, which authorizes medical treatment as a result of an
employee’s claim for an employment-related injury, it creates a contractual obligation, which
does not involve the employee directly, to pay the cost of the examination or treatment regardless
of the action taken on the claim.9 Although OWCP denied appellant’s claim for an injury, it did
not address whether he is entitled to reimbursement of medical expenses pursuant to the Form
CA-16. The Board finds that, upon return of the case record, this matter should be addressed.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further merit review
of his claim pursuant to 5 U.S.C. § 8128(a).

7

James A. Long, 40 ECAB 538, 542 (1989).

8

See J.P., 58 ECAB 289 (2007); Richard Yadron, 57 ECAB 207 (2005).

9

See D.M., Docket No. 13-535 (issued June 6, 2013). See also 20 C.F.R. §§ 10.300 and 10.304.

4

ORDER
IT IS HEREBY ORDERED THAT the September 29, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 20, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

